Citation Nr: 0932079	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  97-29 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability with impairment of arm function.

3.  Whether new and material evidence to reopen a claim for 
service connection for a right arm disability has been 
received.

(The claims of entitlement to a rating in excess of 
10 percent, each, for calluses and bunions of right and left 
feet, with claw toe deformity, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b), are the 
subjects of a separate appellate decision.).  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1976, 
and from August 1977 to July 1981.

In March 1995, the Board of Veterans' Appeals (Board) denied 
service connection for a right arm disability.

These matters initially came before the Board from a May 1997 
rating action in which the RO denied service connection for a 
bilateral arm disability, claimed as bursitis/tendonitis.  
The Veteran filed a notice of disagreement (NOD) in June 
1997, and the RO issued a statement of the case (SOC) in 
September 1997.  The Veteran filed a substantive appeal in 
October 1997.

In September 1999, the Board remanded the claim to the RO 
with instructions that the RO contact the Veteran to clarify 
the nature of the issue on appeal; specifically whether he 
was limiting his claim to service connection for a bilateral 
shoulder disability or whether he was also claiming a 
bilateral arm disability.  The Board also pointed out that 
service connection for a right arm disability had been denied 
in a final March 1995 Board decision and that, as such, if 
the Veteran was claiming service connection for a right arm 
disability, the claim could only be considered if new and 
material evidence was presented.

After receiving various responses from the Veteran and his 
representative, and in accordance with the Board's 
instructions, the RO issued supplemental statements of the 
case (SSOCs) in April and June 2000 reflecting its denial of 
service connection for a left arm disability and 
determination that new and material evidence to reopen a 
claim for service connection for a right arm disability had 
not been presented.  The RO also issued April and June 2000 
rating decisions reflecting its denial of service connection 
for a bilateral shoulder disability with impairment of arm 
function.

In February 2001, the Board again remanded this matter to the 
RO for further development of the evidence and for due 
process development, as well as for issuance of a SOC on the 
issue of service connection for a bilateral shoulder 
disability with impairment of arm function (for which the 
Veteran had timely filed an NOD with the April 2000 rating 
decision denying that claim).  In March 2002, the RO issued a 
SOC on the bilateral shoulder disability claim, and the 
Veteran filed a substantive appeal in April 2002.

In December 2002, the Board denied service connection for 
left arm and for bilateral shoulder disabilities, as well as 
denied the petition to reopen the claim for service 
connection for a right arm disability on the grounds that new 
and material evidence to reopen the claim had not been 
received.  The Veteran appealed the denials to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2005 Order, the Court vacated the December 2002 Board 
decision, and remanded these matters to the Board for 
readjudication consistent with the Order.

In May 2006, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development; the Board issued an order correcting 
the remand in September 2006.  After completing the requested 
action, the RO/AMC continued the denial of each claim (as 
reflected in a January 2007 SSOC), and returned the matters 
to the Board for further appellate consideration.

In June 2007, the Board again denied service connection for 
left arm and for bilateral shoulder disabilities, as well as 
denied the petition to reopen the claim for service 
connection for a right arm disability on the grounds that new 
and material evidence to reopen the claim had not been 
received.  The Veteran again appealed the denials to the 
Court.  In December 2008, the Court granted the parties' 
joint motion for remand, remanding the claims to the Board 
for further proceedings consistent with the joint motion.  

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO.  VA will notify the Veteran 
when further action, on his part, is required. 

As a final preliminary matter, the Board notes that the 
Veteran has another appeal before the Board at this time.  As 
the Veteran is not represented by Mr. Krasnegor in that 
appeal, it is the subject of a separate decision.  

REMAND

In light of points raised in the Joint Motion, and the 
Board's review of the claims file, further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matters on appeal

In May 2006, the Board remanded the claims for service 
connection for a left arm disability and bilateral shoulder 
disability with impairment of arm function so that the 
Veteran could be afforded a VA orthopedic examination.  The 
Veteran was scheduled for an examination in December 2006, 
but was not informed of this examination until January 2007, 
and for obvious reasons did not report for the earlier 
examination.  Given that the Veteran was not properly 
notified of his examination prior to the examination, the RO 
should again arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran should be notified of the time 
and place to report for the VA examination prior to the 
examination.  

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claims for service connection (as the original 
claims will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Also, as  regards the claim for service connection for right 
arm disability, in the Joint Motion the parties indicated 
that discussion of the evidentiary standard applicable to 
this case was necessary.  Essentially, the Board was asked to 
discuss, in light of two Court cases, whether a March 1995 
Board decision dismissing the claim for service connection 
for right upper arm disorder as not well grounded was a final 
denial as to that issue (requiring new and material evidence 
to reopen a claim for service connection).  In Grottveit v. 
Brown, 5 Vet. App. 91 (1993), the Court found that a claim 
that was disallowed as not well grounded was a nullity, and 
that the claimant should be allowed to start over on a clean 
slate (as opposed to having to submit new and material 
evidence).  Subsequently, in Edenfield v. Brown, 8 Vet. App. 
384 (1995), the Court held that a claim that was disallowed 
as not well grounded was not a nullity but a final decision.  
The March 2005 Board decision and the instant claim for 
benefits occurred between these two decisions.  

The Board finds that the proper issue on appeal is whether 
new and material evidence to reopen a claim for service 
connection for a right arm disability has been received.  
During the course of this appeal, the Court issued its 
decision in Edenfield, overruling Grottveit; as such, the 
principle outlined in Edenfield-that disallowance of a claim 
as not well grounded is a final denial-is controlling in 
this case.  See VAOPGCREC 9-94 (March 25, 1994) (Court 
decisions to be given effect in claims still open on direct 
review).  The Board recognizes that at the time of the March 
2005 Board decision the claim was considered dismissed and 
not a final denial; however, the current legal authority that 
is controlling in this appeal clearly establishes that 
disallowances based on claims not being well grounded are 
final denials. 

The Board also finds that further notification action on the 
request to reopen a claim for service connection for a right 
arm disability is needed to comply with notice provisions of 
the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  With respect to a request to reopen a 
previously denied claim, a claimant must be notified of both 
what is needed to reopen the claim and what is needed to 
establish the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran filed the instant claim to reopen in 1995.  For 
claims to reopen filed prior to August 29, 2001, 38 C.F.R. § 
3.156(a) provided that new and material evidence is evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

A letter was sent to the Veteran in October 2006, which was 
meant to provide him with proper notice regarding his claim 
to reopen a previously denied claim, including notice as 
outlined in Kent.  However, the letter provided the wrong 
definition of new and material evidence and stated the claim 
was previously denied because "not service connected."  
This letter did not provided proper notice.  

The Veteran has not been provided with a specifically 
tailored notice letter explaining what was needed to reopen 
the claim for service connection for a right arm disability, 
in light of the prior deficiencies in the claim.  The Board 
notes that action by the RO is required to satisfy the 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Hence, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  Specific to the 
request to reopen the claim for service connection for a 
right arm disability, the RO should ensure that its letter 
addresses the basis(es) for the prior, final denial of the 
claim, and should provide information as to what evidence is 
needed to establish the claim, on the merits.  The Veteran 
should be provided with the definition of new and material 
evidence in effect for claims filed prior to August 29, 2001.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.

The RO should ensure that its letter 
addresses the basis(es) for the prior, 
final denial of the claim for service 
connection for right arm disability, and 
should provide information as to what 
evidence is needed to establish the claim, 
on the merits.  The Veteran should be 
provided with the definition of new and 
material evidence in effect for claims 
filed prior to August 29, 2001.   

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Thereafter, the RO should arrange for 
the Veteran to undergo VA orthopedic 
examination, by an appropriate physician, 
of his shoulders and left arm.  The entire 
claims file must be made available to and 
reviewed by the physician designated to 
examine the Veteran, and the examination 
report should include discussion of his 
documented medical history and assertions.  
All indicated tests and studies (to 
include X-rays) should be accomplished 
(with all findings/results made available 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

With respect to each diagnosed disability 
affecting the shoulders and left arm, the 
physician should render opinions as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any such disability is 
medically related to the Veteran's 
military service.  The physician should 
also comment upon the relationship, if 
any, between the left arm and/or bilateral 
shoulder disabilities.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.
 
7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




